Title: Thomas Jefferson to William Wirt, 12 November 1816
From: Jefferson, Thomas
To: Wirt, William


          
            Dear Sir
            Poplar Forest Nov. 12. 16.
          
          Your’s of Oct. 23.  was recieved here on the 31st with the last sheets of your work. they found me engaged in a business which could not be postponed and have therefore been detained longer than I wished. on the subject of our antient aristocracy, I believe I have said nothing which all who knew them will not confirm, and which their reasonable descendants may not learn from every quarter. it was the effect of the large accumulations of property under the law of entails. the suppression of entails reduced their the spirit of the rich while the increased influence given by the new government to the people, raised theirs, and brought things to their present level from a condition which the present generation, who have not seen it, will can scarcely believe or conceive. I believe I have named none particularly: that would be wrong. you ask if I think your work would be the better of retrenchment? by no means; I have seen nothing in it which could be retrenched but to disadvantage: and again whether, as a friend, I would advise it’s publication? on that question I have no hesitation, on your own accoutnt as well as that of the public. to the latter it will be valuable and honorable to yourself. you must expect to be criticised, and by a former letter I see you expect to be criticised it. by the Quarterly reviewers you will be hacked and hewed by the tomahawk and scalping knife. those of Edinburgh, with the same anti-American prejudices, but sometimes considering us as allies against their administration, will do it more decently. they will assume as a model for biography the familiar
			  manner of Plutarch, or scanty matter of Nepos, and try you perhaps by these tests. but they can only prove that your style is different from theirs, not that it is not good. I have always very much despised the artificial canons of
			 criticism. when I have read a work in prose or poetry, or seen a painting a statue Etc. I have only asked myself whether it gives me pleasure, whether it is animating, interesting, attaching? if it is, it is good for these reasons. on these grounds you will be safe. those
			 who take up your book will find they cannot lay it down, and this will be it’s best criticism.   You have certainly practised rigorously the precept of
			 ‘de mortuis nil nisi bonum.’ this presents a very difficult question, whether one only, or both sides of the medal should be presented. it constitutes perhaps the distinction between panegyric and history. on this
			 opinions are so much divided, and perhaps may be so on this feature of your work. on the whole y however you have nothing to fear, at least if my views are not very different from the common, and no one will see it’s appearance with more pleasure than myself, as no one can with more truth give you assurances of great   respect & affectionate attachment
          Th: Jefferson
        